Name: Political and Security Committee Decision EUJUST LEX/2/2009 of 15Ã December 2009 concerning the appointment of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX
 Type: Decision
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  personnel management and staff remuneration;  political framework
 Date Published: 2009-12-19

 19.12.2009 EN Official Journal of the European Union L 338/92 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX/2/2009 of 15 December 2009 concerning the appointment of the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (2009/982/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2009/475/CFSP of 11 June 2009 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX, and in particular Article 9(2) thereof, Whereas: (1) On 11 June 2009, the Council adopted Joint Action 2009/475/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX. That Joint Action expires on 30 June 2010. (2) Article 9(2) of Joint Action 2009/475/CFSP authorises the Political and Security Committee to take decisions regarding the appointment of the Head of Mission. (3) The High Representative of the Union for Foreign Affairs and Security Policy has proposed that Mr Francisco DÃ AZ ALCANTUD be appointed as Head of Mission of EUJUST LEX until 30 June 2010. HAS ADOPTED THIS DECISION: Article 1 Mr Francisco DÃ AZ ALCANTUD is hereby appointed as Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX, for the period from 1 January 2010 until 30 June 2010. Article 2 This Decision shall be notified to Mr Francisco DÃ AZ ALCANTUD. It shall take effect on the day of its notification. Done at Brussels, 15 December 2009. For the Political and Security Committee The President O. SKOOG